Endicott, J.
This was a controversy between partners, whether a final settlement between them was binding and conclusive. It appeared in evidence that at the settlement it was agreed that $1600 was due the plaintiff, that certain partnership property was assigned to him in part payment, and the note in suit, with two others, was given for the balance. • The defendant offered evidence that $1600 was not the true indebtedness ; that it was in fact much less; that what was due was paid by the transfer of the property; that the note was without consideration, and procured by fraud and misrepresentation. Precisely what evidence was offered by the defendant does not appear; but, from the nature of the case, the controversy must have been in regard to a portion of the items making up the $1600, and whether they were due or not to the plaintiff.
After instructing the jury upon the matters pertinent to the issues presented, to which no exceptions were taken, the presiding judge, at the request of the plaintiff, ruled that “if the parties made a settlement, which included disputed claims, about which there had been difference or discussion, they are bound by that settlement, unless one party is able to show that it was procured by fraud and misrepresentation.”
Even if the settlement was based on an account stated, it does not follow, as contended by the defendant, that this instruction precludes him from showing that any particular item was improperly included in the sum agreed upon, by mistake, accident or inadvertence; if such a question arose upon the evidence at the trial, we must presume that proper instructions were given. But the instruction had reference to another aspect of the evidence, namely, whether the sum agreed upon was the result of a compromise, there being difference and discussion in regard to the disputed claims. As this instruction was given by the court at the request of counsel, we must presume there was evidence to which it would apply, especially as no objection was taken to the ruling because there was no evidence, and the bill of exceptions does not negative the fac>.
*599If the settlement was the result of a compromise, it is, in the absence of fraud, binding and conclusive. The items, in such case, are not to be inquired into. It is sufficient to render the settlement valid, that there were questions in dispute between the parties which have been decided. Barlow v. Ocean Ins. Co. 4 Met. 270. Leach v. Fobes, 11 Gray, 506. Kerr v. Lucas, 1 Allen, 279. Chit. Con. (11th Am. ed.) 46, and cases cited.

Exceptions overruled.